Biles, J.,
dissenting: I agree the United States Supreme Court’s decision in Kentucky v. King, 563 U.S. 452, 131 S. Ct. 1849, 179 L. Ed. 2d 865 (2011), establishes the test for determining whether the police-created exigency doctrine applies. But I would hold that doctrine does not apply in this case because the officer did not violate or threaten to violate the Fourth Amendment by covering over the peephole and hiding himself from view before knocking on Campbell’s door. I would affirm tire district court’s holding that the officer’s concern for his own safety permitted the warrantless home entry.
Fourth Amendment jurisprudence has long recognized that law enforcement is permitted to approach a suspect’s home and knock on tire front door in hopes that the occupant will answer and submit to a voluntary encounter. See, e.g., King, 131 S. Ct. at 1862. The majority concedes this point. Thus, the officer did not violate or threaten to violate the Fourth Amendment by approaching Campbell’s apartment door and knocking on it. The question is whether a valid “knock and talk” became an impermissible violation of the Fourth Amendment when the officer covered the peephole and hid from view. I would hold that this is not a violation or threatened violation of the Fourth Amendment.
*286The Wisconsin Supreme Court decided a very similar question in State v. Robinson, 327 Wis. 2d 302, 786 N.W.2d 463 (2010). There, an officer approached a home, covered the door’s peephole, knocked on the door, and announced that he was a law enforcement officer. After making that announcement, he heard footsteps running. Fearing that evidence would be destroyed, the officer lacked in the door based on that exigent circumstance. The defendant argued the officer created the exigency. The Robinson court held that the police-created exigency doctrine only applies if the officer violates the law while creating the exigency. It held further that the officer did not violate tire law and upheld the officer’s warrantless home entry based on the exigent circumstances exception to the warrant requirement. 327 Wis. 2d at 326-27. The one distinction between the facts in Robinson and what happened at Campbell’s front door is that the officer in Robinson announced he was a law enforcement officer. I believe this is a distinction without a difference.
The majority relies heavily on Florida v. Jardines, 569 U.S. —, 133 S. Ct. 1409, 185 L. Ed. 2d 495 (2013). But the Jardines Court addressed only whether “using a drug-sniffing dog on a homeowner’s porch to investigate tire contents of the home is a ‘search’ within tire meaning of the Fourth Amendment.” 133 S. Ct. at 1414-15. The Jardines Court held that a home’s front porch is part of the home’s curtilage that is protected by the Fourth Amendment. 133 S. Ct. at 1414-15. And the Court concluded that bringing a drug-sniffing dog onto a home’s front porch was an objectively unreasonable search that exceeded the scope of what the officer had license to do. 133 S. Ct. at 1416. But the Jardines Court does not apply King, and it does not support a conclusion that covering a peephole violates the Fourth Amendment.
Covering a door’s peephole is a ruse law enforcement officers have used before. See United States v. Ramirez, 676 F.3d 755, 758 (8th Cir. 2012) (officer covered hotel door’s peephole and said “housekeeping” to get occupant to open door). In State v. Johnson, 253 Kan. 356, 364-65, 856 P.2d 134 (1993), this court summarized numerous cases in which a law enforcement ruse to gain entiy into a home was held not to violate the Fourth Amendment, stating:
*287“Ruse entries have been upheld in United States v. Turpin, 707 F.2d 332 (8th Cir. 1983) (police told defendant he was not a suspect in a homicide investigation when in fact police considered defendant a suspect); United States v. Wright, 641 F.2d 602 (8th Cir.), cert. denied 451 U.S. 1021 (1981) (pretending to have car problems, government agents knocked on suspect’s motel room door and asked to borrow tools; when suspect opened the door, agents could see white powdery substance and drug paraphernalia inside); Guidry v. State, 671 P.2d 1277 (Alaska 1983) (officers who sought to verily license number of defendant’s truck and to obtain a description of the property for later use in obtaining a search warrant posed as prospective house buyers; defendant invited the officers into the home, where they gained information used to obtain a search warrant); People v. Ewen, 194 Ill. App. 3d 404, 551 N.E.2d 426, cert. denied 498 U.S. 854 (1990) (police told defendant they were investigating a complaint about a letter he received that included an order form for child pornography; police had initiated the letter); Com. v. Morrison, 275 Pa. Super. 454, 418 A.2d 1378 (1980), cert. denied 449 U.S. 1080 (1981) (officer misrepresented his identity and purpose in wishing to view the interior of the defendant’s bam). Deception is but one factor in examining the totality of the circumstances. See 1 Ringel, Searches & Seizures, Arrests and Confessions § 9.3(b)(5) (2d ed. 1993).”
Similarly, I would hold that simply covering the peephole in the hope that Campbell would open the apartment door did not violate the Fourth Amendment. The majority cites no case directly on point to support its conclusion. I would affirm the district court and the Court of Appeals. The majority has set a precedent for the court that it will find difficult to live with in future Fourth Amendment cases.